Citation Nr: 1114594	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for a chronic back/spine disorder to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1962 to October 1966.  The Veteran served with the Marine Corps in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss disability and arthritis of the back.  

In written argument dated in January 2011, the Veteran's representative raised the issue of entitlement to service connection for posttraumatic stress disorder.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The issue of service connection for a chronic back/spine disorder to include as secondary to a service-connected disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Chronic bilateral sensorineural hearing loss disability has been objectively shown to have originated during active service.  


CONCLUSION OF LAW

Chronic bilateral sensorineural hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board grants service connection for chronic bilateral sensorineural hearing loss disability.  This action represents a complete grant of the benefit sought on appeal.  As such, no discussion of the VA's duty to notify and assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's service treatment records make no reference to chronic hearing loss disability.  The service documentation does convey that the Veteran was involved in a July 1966 C-117 aircraft crash at the Danang Airbase, Republic of Vietnam.  An August 1966 naval hospital summary conveys that the Veteran sustained head trauma including a cerebral concussion and facial contusions.  

A September 1974 physical evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
-
40
LEFT
10
0
5
-
55

An August 2001 physical evaluation from W. R. G., M.D., conveys that the Veteran suffered from partial deafness.  

A September 2004 VA audiological evaluation notes that the Veteran presented a history of having been in both combat and an aircraft crash while in the Republic of Vietnam and having worked for General Motors for 35 years during which period he wore hearing protection for approximately 50 percent of the time and was diagnosed with high frequency hearing loss.  The Veteran was noted to exhibit "pure tone threshold audiometry indicat[ing] hearing [within normal limits] through [2000 Hertz right ear and 1500 Hertz left ear], with rolloff to moderate/severe sensorineural hearing loss characterized by notching at [4000 Hertz]."  He was found to have speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  An impression of "hearing [within normal limits] through the speech frequencies, with moderate to moderate/severe high frequency sensorineural hearing loss disability."  The VA audiologist opined that "it is as likely as not that the hearing loss is service-connected."  

A November 2005 VA treatment record states that the Veteran complained of high frequency hearing loss.  He reported that he began losing his hearing after the July 1966 airplane crash.  

In his December 2005 claim for service connection, the Veteran asserted that service connection for bilateral hearing loss disability was warranted as the claimed disorder was due to his inservice airplane crash.  

The Veteran's service treatment records state that he was involved in a July 1966 aircraft crash and sustained significant head trauma including a concussion.  The Veteran has been found to have bilateral sensorineural hearing loss disability by a VA audiologist.  The audiologist attributed the Veteran's sensorineural hearing loss disability to active service.  In the examination report, it is noted that the Veteran did not attribute his hearing loss to the crash in service, however, the Board finds this to be an error as the Veteran has consistently asserted to VA that his hearing loss is related to the crash.  In addition, he has reported that he began to lose his hearing after the crash in service.  His statements of continuity of symptoms since the event in service are considered competent, credible and probative.  His assertions are also bolstered by the fact that hearing loss that meets the requirements of 38 C.F.R. § 3.385 was found in 1974.  In the absence of any competent objective findings to the contrary, the Board concludes that service connection for chronic bilateral sensorineural hearing loss disability is now warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss disability is granted.  


REMAND

The Veteran asserts that he sustained a chronic back disorder secondary to the trauma associated with the inservice July 1966 aircraft crash in the Republic of Vietnam.  His representative in January 2011 also asserted that a current back disorder may be secondary to the service-connected shoulder disorder.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was involved in both a May 1964 motor vehicle accident and the July 1966 aircraft crash.  He sustained significant trauma in both accidents.  In reviewing the VA clinical documentation of record, the Board observes that a March 2005 VA chest X-ray study revealed spondylosis of the spine.  A November 2005 VA treatment record states that the Veteran presented a history of arthralgia since the inservice aircraft crash.  The Veteran has not been afforded a recent VA evaluation to determine the nature and etiology of the Veteran's chronic back/spine disability and its relationship, if any, to the trauma associated with his inservice motor vehicle and airplane accidents and/or to the service-connected shoulder disability.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's significant inservice trauma, the Board concludes that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  


Since the claims file is being returned to the RO/AMC, it should be updated to include any VA treatment records compiled since November 20, 2007.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic back/spine disability including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the claims folder any relevant VA medical treatment records dating from November 20, 2007.  If no additional records exist, such fact should be noted in the claims folder.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his claimed chronic back/spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a chronic back/spine disorder is not diagnosed, the examiner should expressly state that fact and reconcile it with the March 2005 x-ray finding of spondylosis.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic back/spine disorder had its onset during active service; is etiologically related to the trauma associated with the Veteran's documented inservice motor vehicle and aircraft accidents; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's reports of continuity of symptoms since discharge from service.  If not, the examiner should also address whether such disorder is due to or the result of the Veteran's service-connected left shoulder disability.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to his service-connected left shoulder disability.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  Then readjudicate the issue of the Veteran's entitlement to service connection for a chronic back/spine disorder to include as secondary to a service-connected disability.  

If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


